DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10-13, 16, 19-22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. US 20210378031 A1 with priority to CN201910118163 filed 2019-02-15 in view of Lei et al. US20200236716A1, hereinafter Lei and further in view of Chen et al. US 20220053554 A1, hereinafter Chen.

Regarding claim 1, Chai teaches a method of wireless communication of a user equipment (UE) (Chai: para. [0116 & 0426-0429] UE Fig. 1, 5B and 24B determining unit 101 may be integrated on a processor of the terminal or a processor of the chip system used in the terminal and para. [0432] memory and Summary), comprising: 
receiving a configuration for a plurality of parameter sets (Chai: para. [0155] S501 of Fig. 5B terminal receives first configuration information, second configuration information, and third configuration information that are sent by a network device), each of the plurality of parameter sets includes one or more parameters for a random access channel (RACH) message (Chai: para. [0155-0156] The first configuration information is used to configure one or more PRACH time-frequency resources and a preamble sequence set. [0157] second configuration information is used to configure a PUSCH time-frequency resource block corresponding to each PRACH time-frequency resource. Para. the network device associates each preamble sequence in each PRACH time-frequency resource with each time-frequency resource in a PUSCH time-frequency resource block by using the third configuration information) and is associated with one of time division multiplexing (TDM), frequency division multiplexing (FDM), or spatial division multiplexing (SDM) (Chai: para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed);
determining a transmission type of the RACH message, the transmission type corresponding to one or more of the TDM, the FDM, or the SDM (Chai: para. [0159] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device. para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed); and 
transmitting the RACH message based on at least one parameter set of the plurality of parameter sets, the at least one parameter set associated with the determined transmission type of the RACH message (Chai: para. [0159 & 0170-0171] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device).
It is noted that Chai does not explicitly disclose: determining a transmission type of the RACH message from one of the TDM, the FDM, and the SDM, the transmission type corresponding to one or more of the TDM, the FDM, or the SDM.
However, Lei from the same or similar fields of endeavor teaches the use of: 
determining a transmission type of the RACH message from one of the TDM, the FDM, and the SDM, the transmission type corresponding to one or more of the TDM, the FDM, or the SDM (Lei: para. [0109-0112 & 0013] and Fig. 4 step 420 and step 422 the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420. For example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420. [0089] the configuration information 420 may indicate at least one configuration associated with the two-step RACH procedure 410 in the time domain, the frequency domain, or the spatial domain. For example, the configuration information 420 may indicate at least one of a PRACH configuration index associated with the two-step RACH procedure 410 in the time domain, a number of RACH occasions available for the two-step RACH procedure 410 in the frequency domain, a starting frequency resource associated with the RACH occasions available for the two-step RACH procedure 410, a number of preamble sequences per SS/PBCH block, and/or a number of SS/PBCH blocks associated with each of the RACH occasions available for the two-step RACH procedure 410. Para. [0110] time domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a PRACH configuration index indicated in the configuration information 420, e.g., for the time-division multiplexing pattern of transmission of the preamble 422. Para. [0111] frequency domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a number of RACH occasions indicated in the configuration information 420 as available in the frequency domain at the same location in the time domain, e.g., for the frequency-division multiplexing pattern of transmission of the preamble 422). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lei in the method of Chai. One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).
It is noted that Chai and Lei do not explicitly disclose: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain.
However, Chen from the same or similar fields of endeavor teaches the use of: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain (Chen: para. [0075 & 0077] network side configures UE to transmit a msgA PRACH and/or PUSCH on a group of symbol resources in a slot, and the UE detects a piece of DCI instructing that the UE receives a CSI-RS or PDSCH on symbol resources in the slot. The symbol resources indicated by the DCI and the symbol resources for transmitting the msgA PRACH and/or PUSCH by the UE overlap in terms of time, such as Para. [0043 & 0103-0104] time domain location). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen in the method of Chai and Lei. One of ordinary skill in the art would be motivated to do so for provide a random access method and apparatus, and user equipment, so as to resolve a problem that during a random access procedure of user equipment, a transmission occasion of a random access message conflicts with a time domain resource indicated by a network-side message (Chen: para. [0044]).

Regarding claim 2, Chai, Lei and Chen teach the method of claim 1, wherein the configuration for the plurality of parameter sets corresponds to different parameter sets of the plurality of parameter sets for each of the FDM (Chai: para. [0159] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device. para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed), the TDM, and the SDM (Lei: para. [0109-0112 & 0013 & 0089] and Fig. 4 step 420 and step 422 the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420. For example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420). One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).

Regarding claim 3, Chai, Lei and Chen teach the method of claim 2, wherein the different parameter sets include a first set of parameter sets associated with a two-step RACH procedure and (Chai: para. [0180] the network device separately configures a PRACH time-frequency resource for Msg A in the two-step random access procedure) a second set of parameter sets associated with a four-step RACH procedure (Chai: para. [0180] the network device separately configures PRACH time-frequency resources for the four-step random access procedure). 

Regarding claim 4, Chai, Lei and Chen teach the method of claim 2, wherein the different parameter sets are based on different values of the one or more parameters for each of the TDM, the FDM, and the SDM (Lei: para. [0109-0114 & 0013 & 0089] and Fig. 4 step 420 and step 422 the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420. For example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420). One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).

Regarding claim 7, Chai, Lei and Chen teach the method of claim 1, wherein the configuration for the plurality of parameter sets for the RACH message is received in a connected mode via radio resource control (RRC) signaling (Chai: para. [0161] network device may add the first configuration information, the second configuration information, and the third configuration information to one or more specific messages when the terminal is in an RRC connected state).

Regarding claim 10, Chai teaches a method of wireless communication of a base station (Chai: para. [0142] and Fig. 1 and Fig. 5B), comprising: 
transmitting a configuration for a plurality of parameter sets, each of the plurality of parameter sets includes one or more parameters for a random access channel (RACH) message (Chai: para. [0155] S501 of Fig. 5B terminal receives first configuration information, second configuration information, and third configuration information that are sent by a network device. para. [0156] The first configuration information is used to configure one or more PRACH time-frequency resources and a preamble sequence set. [0157] second configuration information is used to configure a PUSCH time-frequency resource block corresponding to each PRACH time-frequency resource. Para. the network device associates each preamble sequence in each PRACH time-frequency resource with each time-frequency resource in a PUSCH time-frequency resource block by using the third configuration information) and is associated with one of time division multiplexing (TDM), frequency division multiplexing (FDM) (Chai: para. [0119] network side may configure, for example, a parameter msg1-FrequencyStart, used to indicate the frequency domain start position of the PRACH time-frequency resource. The network side may further configure, for example, a parameter msg1-FDM, used to indicate a quantity of PRACH time-frequency resources that are consecutive in frequency domain on each PRACH time-domain occasion and that are frequency division multiplexed), or spatial division multiplexing (SDM); and 
receiving the RACH message based on at least one parameter set of the plurality of parameter sets, the at least one parameter set associated with a transmission type of the RACH message, the transmission type corresponding to one or more of the TDM, the FDM, or the SDM (Chai: para. [0159 & 0170-0171] when selecting any preamble sequence from a PRACH time-frequency resource to send an access preamble, the terminal may determine a PUSCH time-frequency resource corresponding to the preamble sequence, and send uplink data on the corresponding PUSCH time-frequency resource. Similarly, when the network device receives an access preamble sent by the terminal, the network device may determine a PUSCH time-frequency resource corresponding to the access preamble, and then obtain uplink data on the PUSCH time-frequency resource, to complete a random access procedure of the UE and reduce blind detection performed by the network device).
It is noted that Chai does not explicitly disclose: receiving the RACH message based on at least one parameter set of the plurality of parameter sets, the at least one parameter set associated with a transmission type of the RACH message, the transmission type corresponding to one or more selected ones of the TDM, the FDM, and the SDM.
However, Lei from the same or similar fields of endeavor teaches the use of: receiving the RACH message based on at least one parameter set of the plurality of parameter sets, the at least one parameter set associated with a transmission type of the RACH message, the transmission type corresponding to one or more selected ones of the TDM, the FDM, and the SDM (Lei: para. [0109-0112 & 0013] and Fig. 4 step 420 and step 422 the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420. For example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420. [0089] the configuration information 420 may indicate at least one configuration associated with the two-step RACH procedure 410 in the time domain, the frequency domain, or the spatial domain. For example, the configuration information 420 may indicate at least one of a PRACH configuration index associated with the two-step RACH procedure 410 in the time domain, a number of RACH occasions available for the two-step RACH procedure 410 in the frequency domain, a starting frequency resource associated with the RACH occasions available for the two-step RACH procedure 410, a number of preamble sequences per SS/PBCH block, and/or a number of SS/PBCH blocks associated with each of the RACH occasions available for the two-step RACH procedure 410. Para. [0110] time domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a PRACH configuration index indicated in the configuration information 420, e.g., for the time-division multiplexing pattern of transmission of the preamble 422. Para. [0111] frequency domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a number of RACH occasions indicated in the configuration information 420 as available in the frequency domain at the same location in the time domain, e.g., for the frequency-division multiplexing pattern of transmission of the preamble 422). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lei in the method of Chai. One of ordinary skill in the art would be motivated to do so for UE may select a “good” or “best” beam for communication with the base station, such as a beam via which an SS/PBCH block having a highest RSRP is received or a beam via which an SS/PBCH block having an RSRP that satisfies a threshold is received (Lei: para. [0150 & 0113]).
It is noted that Chai and Lei do not explicitly disclose: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain.
However, Chen from the same or similar fields of endeavor teaches the use of: wherein the RACH message overlaps with a downlink transmission in a time domain or a frequency domain (Chen: para. [0075 & 0077] network side configures UE to transmit a msgA PRACH and/or PUSCH on a group of symbol resources in a slot, and the UE detects a piece of DCI instructing that the UE receives a CSI-RS or PDSCH on symbol resources in the slot. The symbol resources indicated by the DCI and the symbol resources for transmitting the msgA PRACH and/or PUSCH by the UE overlap in terms of time, such as Para. [0043 & 0103-0104] time domain location). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Chen in the method of Chai and Lei. One of ordinary skill in the art would be motivated to do so for provide a random access method and apparatus, and user equipment, so as to resolve a problem that during a random access procedure of user equipment, a transmission occasion of a random access message conflicts with a time domain resource indicated by a network-side message (Chen: para. [0044]).

Regarding claims 11-13 and 16, Chai, Lei and Chen disclose all the limitations as discussed in the rejection of claims 2-4 and 7, and therefore method claims 11-13 and 16 are rejected using the same rationales.

Regarding claims 19-22, Chai teaches an apparatus for wireless communication of a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (Chai: para. [0116 & 0426-0429] UE Fig. 1, 5B and 24B determining unit 101 may be integrated on a processor of the terminal or a processor of the chip system used in the terminal and para. [0432] memory) and configured to: and Chai, Lei and Chen disclose all the limitations as discussed in the rejection of claims 1-4, and therefore apparatus claims 19-22 are rejected using the same rationales.

Regarding claims 25-28, Chai teaches an apparatus for wireless communication of a base station, comprising: a memory; and at least one processor coupled to the memory (Chai: para. [0437-0441] and FIG. 28-29 apparatus may implement a function of the network device. Para. [0441] processor 320 is configured to support the apparatus in executing the program code stored in the memory 310)and configured to: and configured to: and Chai, Lei and Chen disclose all the limitations as discussed in the rejection of claims 10 and 2-4, and therefore apparatus claims 25-28 are rejected using the same rationales.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Lei and Chen as applied to claims 1 and 10 above, and further in view of Abedini et al. US 20190014500 A1, hereinafter Abedini.
Regarding claim 8, Chai, Lei and Chen teach the method of claim 1, wherein the configuration for the plurality of parameter sets for the RACH message is received
in a broadcast mode (Chai: para. [0155-0157 & 0160] S501 of Fig. 5B terminal receives first configuration information, second configuration information, and third configuration information that are sent by a network device). 
It is noted that Chai, Lei and Chen do not explicitly disclose: the configuration for the plurality of parameter sets via remaining minimum system information (RMSI).
However, Abedini from the same or similar fields of endeavor teaches the use of: the configuration for the plurality of parameter sets via remaining minimum system information (RMSI) (Abedini: para. [0091] first node 505 may identify the first set of common resources based on a message received from a central scheduler function of a core network and/or from neighboring wireless node(s) of the wireless backhaul communications network. Example messages include, but are not limited to, a minSI, a RMSI, a MIB, a SIB, a synchronization signal, a reference signal, an RRC message, or any combination of such signals/messages). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Abedini in the method of Chai, Lei and Chen. One of ordinary skill in the art would be motivated to do so for time, frequency, code, and/or space resources. For example, a space resource may include beamformed transmissions where transmissions beamformed in different directions may not overlap or otherwise interfere with each other. A backhaul network using mmW bands may benefit from such a SDM technique due to controlled beam widths (Abedini: para. [0087]), and interference avoidance (Abedini: para. [0076]).

Regarding claim 17, Chai, Lei, Chen and Abedini disclose all the limitations as discussed in the rejection of claim 8, and therefore method claim 17 is rejected using the same rationales.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai, Lei and Chen as applied to claims 1 and 10 above, and further in view of Ramachandra et al. US 20200396632 A1, hereinafter Ramachandra.
Regarding claim 9, Chai, Lei and Chen teach the method of claim 1, and Chai and Lei do not explicitly teach wherein the one or more parameters includes a signal-to-interference-plus-noise ratio (SINR) threshold for at least one of a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS).
However, Ramachandra from the same or similar fields of endeavor teaches the use of: wherein the one or more parameters includes a signal-to-interference-plus-noise ratio (SINR) threshold for at least one of a synchronization signal block (SSB) or a channel state information-reference signal (CSI-RS) (Ramachandra: [0111] Step 610 of Fig. 6 Receiving RRC configuration. The RRC configuration can be received or obtained from an access node, such as gNB 104. The RRC configuration can comprise at least one of a measurement object (e.g. MeasObject) and/or a report configuration message (e.g. reportConfig). The RRC configuration can include cell quality derivation (CQD) parameters. para. [0112] Threshold per SINR for CSI-RS measurements). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ramachandra in the method of Chai, Lei and Chen. One of ordinary skill in the art would be motivated to do so for network can configure the cell quality derivation parameters specifically for the event, thus allowing the network to configure different CQD parameters for different trigger quantities if need be (Ramachandra: [0075]).

Regarding claim 18, Chai, Lei, Chen and Ramachandra disclose all the limitations as discussed in the rejection of claim 9, and therefore method claim 18 is rejected using the same rationales.
Allowable Subject Matter
Claims 5-6, 14-15, 23-24 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Yao et al.  US 20220304045 A1 teaches in para. [0052] and FIGS. 3-4 the resource grid may be configured such that the UE does not receive PDCCH, PDSCH, or CSI-RS in the slot if a reception would overlap with any symbol from the set of symbols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468